              Case 1:19-cv-01085-SKO Document 20 Filed 06/16/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-CV-01085
     Isaiah Smith,                                    )
10                                                    )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 7-day extension of time,
19   from June 17, 2020 to June 24, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s fourth request for an extension of time, and third extension for this task.
23   Good cause exists for this request. In Plaintiff’s third request, it was explained that due to the
24   pandemic Plaintiff’s Counsel was operating with limited staff. As time went on, it became clear
25   that the pandemic and shelter in place orders would continue. Counsel’s office made arrangements
26   to manage the case load with fewer staff in the office. However, given the ongoing health and
27   safety measures recommended by the CDC and the number of weeks this has gone on, Counsel is
28



                                                  1
               Case 1:19-cv-01085-SKO Document 20 Filed 06/16/20 Page 2 of 3



 1   experiencing extraordinary delays and backlogs with both the administrative and civil court work.
 2   As a result, Plaintiff’s Counsel requires additional time to brief this matter.
 3          Additionally, the week of 6/15/2020, Plaintiff’s Counsel has 18 administrative hearings
 4   and , 9 hearing preparation appointments with claimants, 2 letter briefs, 1 motion for summary
 5   judgement and 24 hearings the week of 6/22/2020.
 6          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
 7   and Court for any inconvenience this may cause.
 8
 9
                                            Respectfully submitted,
10
11   Dated: June 16, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW

12
                                        By: /s/ Jonathan Omar Pena
13
                                           JONATHAN OMAR PENA
14                                         Attorneys for Plaintiff

15
16
     Dated: June 16, 2020                   MCGREGOR W. SCOTT
17                                          United States Attorney
                                            DEBORAH LEE STACHEL
18                                          Regional Chief Counsel, Region IX
19                                          Social Security Administration

20
                                        By: */s/ Daniel P. Talbert
21                                         Daniel P. Talbert
22                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
23                                         (*As authorized by email on June 16, 2020)
24
                                                   ORDER
25
            Pursuant to the parties’ above stipulation, for good cause shown, Plaintiff shall file and
26
     serve his opening brief by no later than June 24, 2020. All other deadlines in the scheduling
27
     order are modified accordingly.
28



                                                   2
              Case 1:19-cv-01085-SKO Document 20 Filed 06/16/20 Page 3 of 3


     IT IS SO ORDERED.
 1
 2   Dated:   June 16, 2020                          /s/   Sheila K. Oberto   .
 3                                           UNITED STATES MAGISTRATE JUDGE

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         3
